Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments filled on 3/18/21 have been considered but they are not persuasive.
With respect to arguments regarding claim 1, the argument is moot in view of the amendment and new grounds of rejection.
With respect to arguments regarding claims 5, 8 and the official notice taken by the examiner in the first non-final office action. The applicant contends that “the applicant does not admit that the features of claims 5 and 8 were known in the prior art”. The examiner points out that the official notice was supported by a ‘007 reference found in the IDS, the reference discloses that it is well known to place a reflective layer on the resin wall of the housing and to leave openings in the reflective layer for the lead terminals. The applicant did not traverse the official notice in the response to the first non-final office action and did not provide any factual arguments against the examiner’s findings or against the cited reference in the present response. For these reasons the official notice is proper and is maintained by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “the distance from the upper surface of the bottom portion to the upper surfaces of the first and second lead terminals”.  There is insufficient antecedent basis for this limitation in the claim, since claim 1 discloses a 
Claim 4 is also indefinite since it is not clear from the claim what distance and in which direction is being described by the claim.
In order to overcome this rejection claim 4 should be amended to be consistent with claim 1.
Admitted Prior Art
The rejection of claims 5 and 8 (reflective layer on resin wall) based on the well-known in the art statement is taken to be admitted prior art (hereinafter APA) because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate, see MPEP 2144.03.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8-9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (5,327,443) hereinafter ‘443, and further in view of Masui et al. (5,557,116) found in IDS, hereinafter ‘116 and Monadgemi et al. (2015/0003482) hereinafter ‘482.
Figs 5 and 6 of ‘443 disclose a light source device comprising:
1. 	“a base [11a, 16a] comprising a bottom portion [11a] and a peripheral wall portion [16a]; 
a semiconductor laser [15a] installed on an upper surface of the bottom portion via a sub-mount [13a]; 
a cap [17a] connected to an upper surface of the peripheral wall portion [16a], wherein the cap and the base define a sealed space; 
a translucent portion [glass] located in the cap [17a], the translucent portion being configured to transmit a beam [E] emitted from the semiconductor laser [15a]; and 
first lead terminal [22a] located in the sealed space and crossing from a first inner 
But does not discloses:
1.	“second lead terminal located in the sealed space and crossing from a first inner surface of the peripheral wall portion to a second inner surface of the peripheral wall portion that is opposite to the first inner surface, such that the second lead terminal reaches the second inner surface, 
wherein the semiconductor laser is located between the two lead terminals.”
The second embodiment of ‘443 (Figs 5 and 6) discloses a three lead terminals laser and photo-diode device where two of the leads are located on the back side of the package and the third lead is located on the front side of the package next to the photodiode 14a. However, this arrangement of leads can be inconvenient in terms of installing and connecting the device to other components, as it is more common to provide all three leads on one side of the package, as can be seen in the other embodiments of ‘443. Also, Figs 19 and 20 of ‘116 disclose a three leads LD-PD device where the leads extend all the way across the package, such that the LD is located between the two lead terminals.
It would have been obvious to one of ordinary skill in the art to incorporate the teachings of ‘116 into the device of ‘443 by using a long lead PD terminal, symmetrical to the first LD terminal, in the empty space on the right side of the package instead of the short lead terminal on the front side of the package, since the combination would yield the predictable result of providing electrical connections to the device that are conveniently located on one side of the package.
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.” KSR, 550 U.S. at 416, 82 USPQ2d at 1395.
Combination of ‘443 and ‘116 discloses the light source device as described 
1.	“wherein (i) a distance from an upper surface of the bottom portion to an upper surface of the first lead terminal and (ii) a distance from the upper surface of the bottom portion to an upper surface of the second lead terminal, are greater than (iii) a distance from the upper surface of the bottom portion to an upper surface of the semiconductor laser.”
In other words, the reference does not disclose the top of the laser diode to be lower than the tops of the lead terminals, and instead discloses the top of the laser diode to be higher than the tops of the lead terminals. However, designing the relative heights of the top of the laser diode and the tops of the lead terminals as needed is well known in the art as evidenced by Figs 1-3, 6-7 of ‘482, which disclose that the top of the laser diode 108 can be lower, higher or at the same level as the top of the lead terminal 126.
It would have been an obvious matter of design choice to one of ordinary skill in the art to make the top of the laser diode lower than the tops of the lead terminals either by increasing the height of the lead terminals or decreasing the thickness of the laser diode sub-mount, since the ‘482 demonstrates the interchanablility of the top of the laser diode being lower, higher or at the same level as the top of the lead terminal for their use in the semiconductor device packaging art and the selection of any of these known equivalents to package a laser diode would be within the level of one of ordinary skill in the art.
 ‘443 further discloses:	
3. 	“wherein the translucent portion [glass] is located in the cap [17a], the beam emitted from the semiconductor laser [15a] is reflected by a reflection surface [21a], and the reflected beam enters the translucent portion, and wherein the translucent portion [glass] is located on an optical axis of the beam [E] reflected by the reflection surface [21a].” 
6. 	“wherein the base [16a] comprises first protrusions [support structure for the leads], each of which contacts a side surface of a respective lead terminal [22a], and second protrusions [support structure for the leads], each of which contacts a lower surface of a respective lead terminal [22a].”  See Figs 5 and 6
8. 	“wherein the peripheral wall portion [16a] is formed of a resin material.” 

11.	“wherein the first and second inner surfaces [back and front sides] of the peripheral wall portion [16a] are planar surfaces.” See Figs 5 and 6
12.	“wherein the first and second lead terminals [22a] cross linearly from the first inner surface [back side] of the peripheral wall portion [16a] to the second inner surface [front side] of the peripheral wall portion [16a] that is opposite to the first inner surface.” See Figs 5 and 6
	Regarding claim 4, combination of ‘116 and Figs 5 and 6 of ‘443 disclose:
4.	“wherein, the distance from the upper surface [top] of the bottom portion [11a] to the upper surfaces [top] of the first and second lead terminals [22a] is L1, a distance from the upper surface [top] of the bottom portion [11a] to a lower surface [bottom] of the cap [17a] is L2.” 
‘443 discloses the claimed invention except for “a relationship 1 > L1/L2 > 0.8 is satisfied”. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to choose the dimensions of L1 and L2 to satisfy the claimed range, since the courts have held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 
Regarding claim 5, combination of ‘443 and ‘116 discloses the light source device as described above, in addition the ‘116 discloses that the casing [131] can be covered with a light absorbing layer [Fig 35:186] to absorb stray laser light, but does not disclose the material of layer 186 to be made of metal, i.e. reflective.
However, this feature is well known in the art, as is further evidenced by APA and supported by JP2012-070007.
It would have been obvious to one of ordinary skill in the art to incorporate the teachings of APA into the device of ‘443 and ‘116 by using a resin casing with a metal film covering the inside walls without contacting the lead terminals, since the combination would yield the predictable result of shielding the resin casing without shorting the leads.
5. 	“wherein a reflective layer [186 of ‘116] is located on an inner wall of the peripheral wall portion [16a], and the reflective layer is not in contact with the lead 
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.
Priority
Receipt is acknowledged of certified copies of papers and translations required by 37 CFR 1.55.
The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. JP 2017-188531, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  There is no disclosure of a photo-diode and the associated lead terminals in the prior filed application, therefore the earlies priority date given to the claims containing these limitations is 9/25/18.
Contact Info
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M. A. GOLUB-MILLER whose telephone number is (571) 272-8602.  The examiner can normally be reached on M-F 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on (571) 272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/M. A. Golub-Miller/Primary Examiner, Art Unit 2828